                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN



MARLON T. YOUNG,
                                Petitioner,                      OPINION AND ORDER

          v.                                                          18-cv-913-wmc

GARY BOUGHTON, Warden,
Wisconsin Secure Program Facility,

                                Respondent.


          Marlon T. Young seeks a writ of habeas corpus under 28 U.S.C. § 2254. Presently

confined at the Wisconsin Secure Program Facility in Boscobel, Wisconsin, Young

challenges his March 6, 2015, conviction in the Circuit Court for Kenosha County,

Wisconsin, on one count of repeated sexual assault of the same child. On January 2, 2019,

the magistrate judge screened the petition under Rule 4 of the Rules Governing Section

2254 Cases and determined that petitioner had failed to provide enough facts to allow the

court to find that he was in custody in violation of the laws or Constitution of the United

States.        (Order (dkt. #4) 2.) Accordingly, the magistrate judge directed petitioner to

submit an amended petition with facts supporting each claim.

          In response, petitioner submitted an amended petition, attached to which is the

decision of the Wisconsin Court of Appeals affirming his conviction, transcripts of certain

proceedings held in the trial court, and some medical records. (Am. Pet. (dkt. #9).)

Petitioner asserts the following grounds for relief: (1) the trial court erred in denying

petitioner’s motion to withdraw his no contest plea; (2) the trial court violated petitioner’s

Sixth Amendment right to represent himself at trial; and (3) Young’s post-conviction

                                                1
counsel was ineffective for “failing to present expert testimony in Young’s favor.”

Petitioner does not set out any facts in support of his claims, but directs the court to the

attachments. The Wisconsin Court of Appeals’ decision shows that petitioner raised the

first two grounds on direct appeal from his conviction. State v. Young, 2017 WI App 66,

378 Wis. 2d 219, 904 N.W. 2d 143 (unpublished opinion).

       Petitioner’s failure to provide any facts in support of his claims is a violation of both

the magistrate judge’s order and Rule 2(c)(2) of the Rules Governing Section 2254 Cases,

and the petition could be dismissed on that basis alone. Nevertheless, the court will give

petitioner the benefit of the doubt and assume that his first two claims are the same as

raised in the state courts. Even so, those claims will be dismissed because it is plain from

the amended petition and its attachments that they have no merit. Young’s third claim

will be summarily dismissed because it fails to state a claim.




                                      BACKGROUND

       The Wisconsin Court of Appeals provided the following account of the trial court

proceedings in petitioner’s case:

       In 2010, Young was charged with sexually assaulting a four-year-old child
       who tested positive for herpes and disclosed multiple incidents of sexual
       contact committed by the defendant. Young initially pled not guilty and trial
       was continuously delayed, largely as a result of his numerous conflicts with
       and requests for new attorneys. By the end of November 2012, Young had
       been represented by six attorneys, all but one of whom withdrew at Young’s
       request or for reasons otherwise attributable to Young’s conduct. At a hearing
       on November 28, 2012, the circuit court permitted attorney number six to
       withdraw so that another attorney could be appointed, but warned Young
       that this next attorney would be his last:




                                               2
       It is getting to the point where you can’t just keep on trading
       for [the] next attorney. If the next attorney doesn’t work out
       and you wish to fire him, which is your right—I just need to be
       clear with you. You do not have to go forward with an attorney.
       You can go forward without one also. But I do need to give you
       the warning that ... should you and that attorney move to
       withdraw and this court finds that it’s for reasons not of the
       attorney’s making but of—of your making, that this court will
       then find that you have forfeited the right to counsel and that
       you will then proceed pro se. So, I just need to make that clear
       with you, Mr. Young.

Attorney Robert Peterson was appointed as Young’s seventh attorney and
represented Young for almost nine months when, one month before trial, he
moved to withdraw. At a hearing on August 23, 2013, the circuit court
permitted Peterson to withdraw and determined that by his conduct, Young
had forfeited his right to counsel and would serve as his own attorney:

       The court warned you in November of 2012 that Mr. Peterson
       was your final attorney. Every time we get close to a trial you
       make allegations that your attorney is not communicating with
       you or that they are in [some way] committing professional
       misconduct or that in some way that they are against you. You
       are entitled to representation, but you’re not entitled to serial
       representation. You can’t just continue to go through attorney
       after attorney after attorney looking for the right one.

One week later, the parties were back in court on the issue of representation.
The State had filed a motion requesting that the victim be permitted to
testify outside of Young’s presence and it became clear that disposition of
the motion would be difficult with Young representing himself. The circuit
court asked Young if he wanted another appointed attorney and indicated it
would be willing to appoint standby counsel. Young asked for further
explanation and the circuit court explained that standby counsel was “not
co-counsel,” but would be “simply standing by to answer how to do things.”
Young asked if he could just get “another attorney” and the court expressed
reluctance to again appoint advocate counsel, citing the sheer number of
prior attorneys and Young’s purportedly threatening behavior toward
Peterson. In protest, Young attempted to explain his behavior toward
Peterson and the circuit court agreed to appoint “actual counsel” for Young.
Attorney Douglas Henderson was appointed as Young’s eighth attorney but
soon informed the court that he had a conflict of interest. The circuit court
appointed Attorney Christopher Glinski as Young’s ninth attorney.


                                      3
Trial began on May 12, 2014, and Young appeared with Glinski. Before jury
selection, Young informed the court that he wanted to enter into a plea
agreement. The court began a plea colloquy but when asked if anyone had
threatened or coerced him to enter his plea, Young stated that he “was
threatened and promised.” The court asked for specifics and Young replied,
“I plead the Fifth.” The court determined it could not accept the plea and
the proceedings continued, with the circuit court addressing motions in
limine.

Just before the prospective jurors were brought in, Glinski made a statement
suggesting that Young now wanted to represent himself. The circuit court
asked for clarification, observing that Young had never before asked to
represent himself. The following discussion ensued:

      THE COURT: [to trial counsel] Is he—are you telling me at
      this point Mr. Young is asserting his request to represent
      himself?

      [TRIAL COUNSEL]: He’s requesting—well, maybe the court
      should have a colloquy with him in terms of what exactly he’s
      requesting and the court should outline in terms of, you know,
      what—what his request would entail and, you know, what's
      going to happen from here out if he—if the court grants his
      motion.

      THE COURT: Okay. Mr. Young, are you requesting to
      represent yourself?

      THE DEFENDANT: Well, your Honor, you said to me, you
      said that I can have co-counsel. You said—and my
      understanding is you said that I didn’t know the law so I
      needed somebody to word it for me, tell me how to word stuff.
      So yeah, I was asking—I was asking him about it is it possible.

      THE COURT: Okay. Are you asking for it right now?

      THE DEFENDANT: Yeah.

      THE COURT: Okay. Have you ever brought this subject back
      up to Mr. Glinski?

      THE DEFENDANT: When?




                                     4
              THE COURT: Have you ever told Mr. Glinski previously that
              you wished to represent yourself at trial?

              THE DEFENDANT: I mean, we had—we have talked about it
              a couple times. I mean—

              THE COURT: Okay. But you never said to him yes, I’d like to
              represent myself?

              THE DEFENDANT: No.

       The circuit court called a recess to review transcripts of prior proceedings.
       Back on the record, the court informed the parties that it had “never received
       any request from Mr. Young to act as his own attorney.” The court denied
       Young’s request, citing the defendant’s pattern of delaying the case: “Based
       on the history of this file I find it to be just another stalling technique and
       delay in this matter; and therefore, I will deny Mr. Young’s request to serve
       as his own attorney. This matter has been ongoing now for well over four
       years.” Voir dire proceeded and after a jury was selected, the case was
       adjourned for the day.

       The next day, the Sexual Assault Nurse Examiner testified about the exam
       performed on the victim, S.C., and S.C.’s first interview was played for the
       jury. Before the jury heard S.C.’s second interview, Young informed the court
       he wanted to change his plea to no contest.

       During a lengthy plea colloquy, the court ascertained that Young had not
       taken any medications in the last twenty-four hours and that he believed he
       was thinking clearly. The circuit court accepted Young’s plea after
       determining it was entered “freely, voluntarily, knowingly, and intelligently,
       with the advice of competent counsel.”

       Prior to sentencing, Young filed a motion seeking to withdraw his plea,
       alleging that he had been in pain when he entered his plea, and “[t]hat when
       the court asked me the questions about accepting the plea, I felt I had no
       choice but to answer the questions as I did because I felt I was not physically
       able to make it through the trial due to the pain.” Glinski was permitted to
       withdraw so that he could testify at the evidentiary hearing, and successor
       counsel was appointed. After hearing the testimony of Glinski and Young,
       the circuit court denied the motion, determining that Young failed to
       establish a fair and just reason for plea withdrawal. The court imposed a
       sixty-year bifurcated sentence.

Young, at ¶¶ 2-10.

                                             5
       Young appealed his conviction and sentence, arguing that the trial court had abused

its discretion in (1) denying Young’s request to represent himself at trial, and (2) rejecting

his motion for plea withdrawal. The Wisconsin Court of Appeals rejected both of these

claims. Petitioner sought review from the Wisconsin Supreme Court, which declined to

review his conviction.



                                         OPINION

       A federal court is authorized to grant habeas corpus relief to a state prisoner only

upon a showing that “he is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a). The court’s ability to grant such relief is

further limited by the provisions of the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), which “significantly constrain any federal court review of a state court

conviction.” Searcy v. Jaimet, 332 F.3d 1081, 1087 (7th Cir. 2003). Under AEDPA,

habeas corpus relief for persons serving sentences imposed by state courts may not be

granted on any claim that was adjudicated on the merits in state court proceedings, unless

the adjudication of the claim: (1) resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the

United States Supreme Court; or (2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the state court

proceeding. 28 U.S.C. § 2254(d).

       Moreover, habeas corpus petitions must meet heightened pleading requirements, see

28 U.S.C. § 2254 Rule 2(c), with federal courts authorized to dismiss summarily any

                                              6
habeas petition that appears legally insufficient on its face, see 28 U.S.C. § 2254 Rule 4.

All of petitioner’s challenges to his conviction and sentence fall well short of this pleading

requirement.




I. Right of Self-Representation

       The Sixth Amendment guarantees a mentally competent defendant the right to

represent himself in a criminal trial. Faretta v. California, 422 U.S. 806 (1975). However,

this right is not absolute: a judge may deny a defendant’s exercise of self-representation

when he invokes his right so late as to delay a trial or engages in “serious and obstructionist

misconduct.”       Id. at 836, n.46.   Whether to deny a defendant’s request for self-

representation is a matter for the trial court’s discretion. United States v. Brock, 159 F.3d

1077, 1079 (7th Cir. 1998).

       Applying Faretta to petitioner’s claim, the Wisconsin Court of Appeals found ample

support in the record to support the trial court’s determination that Young’s “eleventh-

hour request” to proceed pro se was intended as just another delay tactic:

       Not only did Young’s request come on the first day of trial, it was prompted
       by the circuit court’s refusal to accept his plea. This is fully consistent with
       what the circuit court characterized as Young’s pattern of finding reasons to
       delay every time a trial date approached. Further, Young’s representation was
       the subject of multiple hearings, each one an opportunity to assert his desire
       to represent himself. In fact, the circuit court had directly informed Young
       of his right to proceed pro se. Instead, Young expressed displeasure when told
       he had forfeited his right to counsel and, when given the choice, confirmed
       that he wanted advocate rather than standby counsel.

Id. at ¶¶ 12-13.




                                              7
       This was a patently reasonable application of Supreme Court precedent. Certainly,

it was not “well outside the boundaries of permissible differences of opinion,” Jackson v.

Frank, 348 F.3d 658, 662 (7th Cir. 2003) (internal quotation marks omitted), or

completely inconsistent with the facts and circumstances of the case. Schultz v. Page, 313

F.3d 1010, 1015 (7th Cir. 2002). Accordingly, because it is plain that petitioner cannot

obtain habeas relief on this claim, it must be dismissed.




II. Plea Withdrawal

       The test for determining a guilty plea’s validity is “whether the plea represents a

voluntary and intelligent choice among the alternative courses of action open to the

defendant.” North Carolina v. Alford, 400 U.S. 25, 31 (1970) (internal quotation marks

omitted)). This means that defendant needed to have: (1) real notice of the nature of

the charges against him, Henderson v. Morgan, 426 U.S. 637, 645 (1976); (2) understood

the consequences of his plea, including the nature of the constitutional protection he was

waiving, Brady v. United States, 397 U.S. 742, 755 (1970); and (3) an understanding of the

law in relation to the facts, McCarthy v. United States, 394 U.S. 459, 466 (1969).

       In purely conclusorily fashion, petitioner claims that the trial court should have

allowed him to withdraw his plea because it was “made unintelligently.” (Am. Pet. (dkt.

#9) 5.) The circuit court flatly rejected petitioner’s post-plea claim of distracting pain on

credibility grounds “for the following reasons:”

       One, he never told his attorney. Two, my observations during the long
       colloquy in which he did not mention it to me either and my observations
       during both colloquies ... which showed Mr. Young to be responsive to all of
       my questions. He did not delay in his response as if he was distracted by

                                             8
       pain. He did not seem confused by my questions which would also show that
       he was distracted by pain or unable to focus on the questions that I was
       asking him.

Young, at ¶ 15; see also Tr. of Oral Dec. on Mot. for Plea Withdrawal, Dec. 5, 2014, at 11,

lines 12-22 (Am. Pet. (Dkt. #9-1) 41). The court also noted that: petitioner’s testimony

about when his pain began was inconsistent with his reports to jail staff; the medical

records he submitted did not support his claim that his pain was at a “10” on the day he

entered his plea; again, petitioner’s many, previous dilatory tactics; and petitioner’s history

of making allegations that were demonstrably false. (Oral Dec. at 11-14.) On appeal,

the Wisconsin Court of Appeals also found that “[t]he circuit court’s well-considered and

lengthy oral decision was demonstrably based on the facts of record and the applicable

law.” Young, at ¶ 30.

       Such a credibility finding by a state court is virtually unassailable on collateral

review by a federal court. See Rice v. Collins, 546 U.S. 333, 341–42 (2006) (“Reasonable

minds reviewing the record might disagree about the prosecutor’s credibility, but on habeas

review that does not suffice to supersede the trial court's credibility determination.”);

Morgan v. Hardy, 662 F.3d 790, 799 (7th Cir. 2011) (showing deference to state trial

court’s credibility determinations under § 2254(d)(2)).        Here, in particular, the state

appellate court was required to defer to credibility findings by the state trial court, and

federal courts must defer to the findings of state courts.       Given this double layer of

deference, petitioner cannot prevail on his involuntary plea claim.

       Even if the court were allowed to reexamine the record below more closely, both the

trial and appellate courts had expressed more than ample reasons not to believe that


                                              9
petitioner was in so much pain that he did not understand the plea proceedings. Indeed,

as noted above, both cited numerous, independent reasons for that finding, including the

trial court’s own observations of petitioner during his plea proceeding. On this record,

therefore, this court must defer to the credibility determinations of the state courts on

habeas review. See Miller-El v. Cockrell, 537 U.S. 322, 339 (2003) (explaining that federal

habeas courts owe a high level of deference to state court credibility determinations).

Accordingly, petitioner’s claim that his plea was not entered knowingly and intelligently is

also legally insufficient on its face.




III. Ineffective Assistance by Postconviction Counsel

       Petitioner’s third claim of ineffective assistance by his postconviction counsel must

be summarily dismissed as well because it fails to state a claim. Petitioner claims, again

in purely conclusory fashion, that his postconviction counsel was ineffective for “failing to

present expert testimony in Young’s favor” (Am. Pet. (dkt. #9) 9), but does not even

indicate what kind of an expert his counsel should have called or on what subject this

expert would have testified, much less provide any details about what such an expert might

have said that would have changed the outcome of his trial.

       The magistrate judge warned petitioner that he risked dismissal of the petition if he

did not provide enough facts in his petition to show what his counsel did wrong or how

those errors affected the outcome of the proceedings. Because petitioner has not come

forth with any supporting facts after being given a second opportunity to do so, this claim

will be dismissed.


                                             10
IV. Motion to Stay

       Finally, petitioner filed a motion to stay these habeas proceedings so he could return

to state court to pursue unexhausted claims. (Dkt. #3.) As the magistrate judge also

noted in his initial screening order, however, petitioner failed to identify what claims he

wishes to pursue in the state courts.     Despite the magistrate judge giving petitioner

another opportunity to specify his unexhausted claims and their supporting facts (Order

(dkt. #4) 4), petitioner still has not done so. Accordingly, the motion for a stay will also

be denied.




                                          ORDER

       IT IS ORDERED that:

       1. The petition, as amended, is summarily DISMISSED pursuant to Rule 4 of the

Rules Governing Section 2254 Cases;

       2. The motion for a stay (dkt. #3) is DENIED; and

       3. No certificate of appealability shall issue because petitioner has not made a

substantial showing of a constitutional right as required by 28 U.S.C. § 2253(c)(3) and

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Entered this 15th day of October, 2019.

                                                  BY THE COURT:

                                                  /s/
                                                  _________________________
                                                  WILLIAM M. CONLEY
                                                  District Judge

                                             11
